Title: From George Washington to James Wilkinson, 14 March 1793
From: Washington, George
To: Wilkinson, James


(private) 
Sir,Phila. March 14th 1793    
I had the pleasure to receive your polite letter of the 1st of Novr by the hands of Capt. Prior—and shortly after the two Kegs of fish therein mentioned came safe to hand. They were truly a novelty here—and if the Western Waters abound with such fine fish as these appear to be, it may be considered as no small addition to the many favours which nature has lavished upon that desireable Country.

This token of regard & attention is entitled to, and must receive the best thanks & acknowledgements of Sir Your most Obedt Servt.
